Citation Nr: 0726266	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  He died in April 2005 and was survived by his spouse 
(the appellant).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, denying the appellant's claim seeking entitlement 
to service connection for the cause of the veteran's death.  

In February 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  
The claims file includes a transcript of that hearing.


FINDINGS OF FACT

1.  The veteran died in April 2005.  On the death 
certificate, the immediate cause of death is listed as 
gastrointestinal (GI) bleeding, with severe anemia as an 
underlying condition to the immediate cause of death.

2.  At the time of his death, the veteran was service-
connected for an injury to muscle group III as residuals of a 
gunshot wound of the anterior right chest, an injury to 
muscle group XX as residuals of a gunshot wound, and partial 
paralysis of the brachial plexus nerve.

3.  In September 2005, a VA physician reviewed the claims 
file and opined that the veteran's service-connected 
disabilities may have contributed to his demise by 
development of stress ulcerations causing GI bleeding as 
secondary to chronic nonsteroidal anti-inflammatory drugs 
(NSAIDs) used for chronic pain secondary to his service-
connected disabilities. 

4.  In an May 2007 letter, a medical expert commissioned by 
the VA reviewed the veteran's medical records and autopsy 
report and opined that the use of nasogastric tubes and 
percutaneous endoscopic gastrostomy (PEG) tube feeding, 
required because of the long term dysphagia due to his 
service-connected disabilities, caused the fatal GI 
hemorrhage.
 
5.  The veteran's service-connected disabilities played a 
material causal role in his death.


CONCLUSION OF LAW

The veteran's death was substantially or materially 
contributed to by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She claims that the cause of the 
veteran's death is related to complications from his service-
connected disabilities.  For the reasons set forth below, the 
Board finds that the evidence supports the appellant's claim. 

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected  
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2006); 38 C.F.R. § 3.303(a) (2006).  In addition, a 
disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c). 

The veteran served on active duty from October 1943 to April 
1946.  A GI series performed during a 1947 VA examination 
revealed changes in the duodenal cap incident to a previous 
inactive ulcer.  The diagnosis was duodenal ulcer, 
symptomatically inactive at present.  In a May 1972 rating 
decision, the veteran was granted service connection for 
injury to muscle groups III as residuals of a gunshot wound 
of the anterior right chest, injury to muscle group XX as 
residuals of a gunshot wound and partial paralysis of the 
brachial plexus nerve.  

The veteran's death certificate indicates that he died in 
April 2005; the immediate cause of death was listed as 
gastrointestinal bleeding, with severe anemia as an 
underlying condition to the immediate cause of death.  
Following the veteran's death, two medical opinions have been 
submitted indicating that the veteran's GI bleeding, which 
ultimately caused his death, was related to his service-
connected disabilities.  

In a September 2005 VA examination report, the examiner 
indicated that the veteran's underlying conditions included 
end stage dementia, chronic renal insufficiency, a prior 
cerebrovascular accident (CVA), and a prior GI bleed.  The 
examiner explained that, before the veteran's demise, he had 
developed an upper GI bleed with associated pre-renal 
azotemia that did not respond to conservative measures.  The 
examiner opined that even with these medical problems, the 
veteran's service-connected disabilities may have contributed 
to his demise by development of stress ulcerations causing GI 
bleeding on secondary to chronic NSAID use for chronic pain 
secondary to his service-connected disabilities.  

In April 2007, the Board requested an expert medical opinion 
through the VA Veterans Health Administration (VHA) to 
determine whether any of the veteran's service-connected 
disabilities contributed to the cause of death.  Pursuant to 
that request, a physician in May 2007 reviewed the claims 
file and opined that "it is more likely than not that the 
treatment (PEG feeding) for the complication (dysphagia) of 
his S.C. [service-connected] injuries, and its complications 
of GI bleeding was the direct cause of the veteran's death.  

In conclusion, these two medical opinions provide compelling 
evidence that the veteran's service-connected disabilities 
contributed to the cause of death.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).  Accordingly, service connection for 
the cause of the veteran's death is granted.  

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



ORDER

Service connection for the cause of the veteran's death is 
granted.




____________________________________________
DOUGLAS E. MASSEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


